112 F.3d 516
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Marc Edward LEE, Plaintiff-Appellant,v.James WILLIAMSON, Defendant-Appellee,andRuben Nunez;  Dianna Hollingsworth;  City of Tucson;  FredKillion;  Big Brother/Big Sister of Tuscon, acorporation;  George Miller, Mayor, Cityof Tucson, Defendants.
No. 96-15496.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 23, 1997.

Before:  BROWNING, THOMPSON, and HAWKINS, Circuit Judges.
MEMORANDUM**
Marc Edward Lee, an Arizona state prisoner, appeals pro se the district court's summary judgment for defendant Detective James Williamson in his 42 U.S.C. § 1983 action alleging that Williamson violated his constitutional rights by making deliberately false statements to obtain a search warrant.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand.
Before entering summary judgment, a district court must advise pro se prisoner litigants of the requirements of Fed.R.Civ.P. 56.  See Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988).  Here, a review of the record reveals that the district court failed to given Lee the requisite notice.  See Klingele, 849 F.2d at 411-12.   Accordingly, we vacate the district court's summary judgment and remand with instructions to advise Lee of the requirements of Fed.R.Civ.P. 56.  See id.
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3